                  Case 5:18-cv-01237 Document 1 Filed 11/28/18 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

ANGEL SUAREZ                      §
    PLAINTIFF,                    §
                                  §
V.                                §                               CIVIL ACTION NO. 5:18-cv-01237
                                  §
                                  §
IHEARTMEDIA + ENTERTAINMENT, INC. §
     DEFENDANT.                   §

                   DEFENDANT IHEARTMEDIA + ENTERTAINMENT, INC.’S
                                NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          Comes now Defendant IHEARTMEDIA + ENTERTAINMENT, INC. (hereinafter

collectively referred to as “Defendant”), and files this Notice of Removal, removing the State Court

action described below, and in support therefore respectfully shows the Court as follows:

                                                          I.
                                                 BASIS OF REMOVAL

          This removal is filed pursuant to 28 U.S.C. §§ 1331 and 1441 (a and/or c), in that Defendant

asserts Plaintiff has alleged violations of federal antitrust law, as codified in the Sherman Act sections

1 and/or 2, 15 U.S.C. §§ 1-2, and/or the Clayton Act section 7, 15 U.S.C. § 18, thereby conferring

federal question jurisdiction upon this Court.           Defendant cites the following facts and law

supporting removal, and in so doing expressly reserves all other questions for the purpose of future

pleadings.

                                               II.
                               FACTS AND LAW SUPPORTING REMOVAL

          Plaintiff ANGEL SUAREZ (“Plaintiff”) filed this action on November 2, 2018 against

IHEARTMEDIA + ENTERTAINMENT, INC. in the 225th Judicial District Court of Bexar County,




R:\19009.0003\pleadings\removal\Notice of Removal.docx
                Case 5:18-cv-01237 Document 1 Filed 11/28/18 Page 2 of 3



Texas, docketed under Cause No. 2018-CI-21080 (hereinafter referred to as the “State Court

Action”). In the State Court Action, Plaintiff alleges Defendant engaged in “monopoly practices

based on USA antitrust laws.” A copy of all process and pleadings filed and/or served in the action

are attached.

       The aforementioned allegations present a federal question of alleged violations of the

Sherman Act sections 1 and/or 2, 15 U.S.C. §§ 1-2, and/or the Clayton Act section 7, 15 U.S.C. §

18. Service of the pleading giving notice of these allegations was affected on or about November

9, 2018, and thus this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it

is filed within thirty (30) days from the date on which Defendant was served.

       This is a civil action over which this Court has original jurisdiction under 28 U.S. C. § 1331,

and is one which may be removed to this Court by Defendant pursuant to the provisions of 28

U.S.C. § 1441(a and/or c) in that it is a civil action arising under the laws of the United States.

       Pursuant to 28 U.S.C. § 1446(a), the District and Division where this action is pending is

the U.S. District Court for the Western District of Texas, San Antonio Division, and Defendant

properly seeks to remove this action to this Court.

                                        III.
                          NOTICE PROVIDED TO STATE COURT

       Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file a copy of this Notice of

Removal with the Clerk of the District Court of Bexar County, Texas.

                                              IV.
                                          CONCLUSION

       This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1441(a

and/or c) because it is an action based on a federal question.




                                                  2
             Case 5:18-cv-01237 Document 1 Filed 11/28/18 Page 3 of 3



                                             V.
                                           PRAYER

       WHEREFORE, Defendant hereby removes this action from the 225th Judicial District Court

of Bexar County, Texas, to this Court.

                                             Respectfully submitted,

                                             ESPEY & ASSOCIATES, PC
                                             12400 San Pedro Avenue, Suite 200
                                             San Antonio, Texas 78232
                                             Telephone:    (210) 404-0333
                                             Telecopier:   (210) 404-0336


                                             By:________________________________________
                                                   RICHARD W. ESPEY
                                                   State Bar No. 06667580
                                                   *Email: espeyservice@lawespey.com
                                                   *service by email to this address only

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document is being served in
compliance with the FEDERAL RULES OF CIVIL PROCEDURE on November 28, 2018, on the following
pro se party:

 Angel Suarez
 Easter Music
 1410 Guadalupe, Ste. 114
 San Antonio, Texas 78207
 Pro Se Plaintiff




                                                    RICHARD W. ESPEY




                                                3
